Citation Nr: 0110484	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a functional murmur 
and mild sinus tachycardia (claimed as irregular heart 
problem).

2.  Entitlement to service connection for valvular heart 
disease.

3.  Entitlement to service connection for a right knee 
injury.

4.  Entitlement to service connection for a sinus infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.


REMAND

The veteran is claiming entitlement to service connection for 
a heart condition, a right knee disorder, and a sinus 
condition.  He maintains that he was treated for all 
disorders during his active military service, and that he has 
had treatment for those disorders since that time.  

A review of the record reveals that the veteran's September 
1942 enlistment examination was negative for any findings 
related to the claimed conditions.  A November 1944 
radiologic report of the heart was normal, but a November 
1944 Report of Physical Examination notes that the heart had 
a "functional murmur, mild sinus tachycardia, heart 
normal."  A November 1945 discharge examination notes a 
right leg injury in 1945.  Otherwise, the veteran's available 
service medical records are negative for evidence of the 
claimed disorders. 

In July 1999, the veteran provided testimony at a hearing 
held at the RO.  The veteran submitted a document dated in 
July 1945, signed by the veteran, which described the 
circumstances of a motor vehicle accident in which he was 
involved during service.  Included in that statement is a 
comment that "[n]o injuries were sustained by any personnel 
involved except a few minor bruises and cuts."  The veteran 
testified that he injured his right knee in that accident.  
He stated that he did not receive any immediate medical 
treatment following that accident, although he probably had a 
check when he returned to base.  He stated that over the 
years, he disregarded his knee pain as normal aching pain.  
However, he finally found a doctor (Dr. Ian Johnson) who x-
rayed his knee and found a chip floating in the knee cap.  
The veteran testified that he attempted to obtain those 
records, but that he was unable to locate them. 

As to the heart condition, the veteran stated that in his 
induction examination in 1942 he was told that he had a heart 
murmur, but that it would not be a problem.  He stated that 
around 1976, he saw his private doctor (Dr. Burns) at St. 
Joe's hospital, who told him that he had been born with a 
defective aorta valve, which allowed blood to seep from the 
upper chamber to the lower chamber, which had caused him to 
feel tired.  In 1982, he underwent an electrocardiogram at 
Midway Hospital.  He was then transferred to United Hospital 
in May 1982, at which time he had a valve implant.  In short, 
the veteran stated that he felt that his military service 
aggravated his heart murmur.

Finally, as to the sinus condition, the veteran testified 
that he had to have his cheekbone drained during service.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The Board finds that certain assistance must be rendered to 
comply with the VCAA.  Specifically, the RO should assist the 
veteran in obtaining any treatment records relevant to his 
claims.  Additionally, in light of the veteran's testimony 
that he was told that his remaining service medical records 
may have been destroyed in a fire at the National Personnel 
Records Center, in St. Louis, the RO should make an attempt 
to obtain any remaining service medical records for the 
veteran, as there is no documentation in the claims file to 
this effect.  Finally, the veteran should be afforded a VA 
examination(s) to ascertain whether he currently has the 
claimed disorders, and whether they are related to an 
incident of his active military service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make an additional 
request for any additional service medical 
records in this case.  If such records are 
deemed unavailable, the claims file should 
be documented to this effect, including a 
reason as to why they are unavailable.    

3.  The RO should contact the veteran and 
request that he
identify the names and addresses of any 
medical providers that have treated him 
for the claimed disorders, and whose 
records have not yet been associated with 
the claims file, to include the medical 
providers he referenced in the July 1999 
RO hearing.  The veteran should note 
whether he has attempted to obtain 
records from any treating physician he 
identifies, and the results of any such 
attempt.  If the veteran identifies any 
outstanding treatment records, the RO 
should obtain and associate those records 
with the claims file.  

4.  After obtaining any additional 
treatment records and associating them 
with the claims file, the veteran should 
be afforded a VA examination(s) to 
ascertain whether he currently has a heart 
disorder, to include a functional murmur 
and mild sinus tachycardia (claimed as 
irregular heart problem), valvular heart 
disease, residuals of a right knee injury, 
and/or a sinus infection.  Any tests 
deemed necessary by the examiner should be 
conducted.  The examiner(s) is 
specifically requested to comment on 
whether the veteran currently has any of 
the claimed conditions, and whether any 
currently diagnosed condition may be 
related to an incident of his military 
service, including heart 
murmur/tachycardia noted in service, and a 
reported right knee injury in service.  
The report(s) of examination should 
include the complete rationale for all 
opinions expressed.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner(s) for 
review.

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




